OPINION OF THE COURT
Memorandum.
Order unanimously reversed with $10 costs, tenant’s motion *604to vacate the final judgment and warrant granted, and matter remanded to the court below for all further proceedings.
 In this nonpayment proceeding, the court below erred in entering a default final judgment awarding landlord an amount greater than asked for in the notice of petition and petition (see, Port Chester Hous. Auth. v Faison, NYLJ, Oct. 10, 1997, at 28, col 4 [App Term, 9th & 10th Jud Dists]). We also conclude that under the Federal public housing program involved herein, it was error to include in the final judgment nonrent items, even though characterized as “additional rent” in the agreement between the parties (see, Matter of Binghamton Hous. Auth. v Douglas, 217 AD2d 897, 898).
Floyd, P. J., Colabella and Coppola, JJ., concur.